     Peter Szanto 949-887-2369
 1   11 Shore Pine
     Newport Beach CA 92657
 2

 3
                              U.S. BANKRUPTCY COURT
 4
                                            DISTRICT OF OREGON
 5                                 1050 SW 6th Ave #700 Portland, OR 97204 (503) 326-1500

 6

 7    In Re: Peter Szanto,                                       16-bk-33185-pcm7
 8               Involuntary Debtor
 9   ------------------------------------------                            Peter Szanto’s
10
                                                                      NOTICE of DEMAND
11

12                                                         for IMMEDIATE RETURN of ALL
13
                                                              of Peter Szanto’s Bankruptcy
14

15                                                                          Estate Assets
16
                                                                 and All of Susan Szanto’s
17
                                                                 Separate Property Assets
18

19

20              1. Plaintiff's Certification Relating to Pre-filing Conferral
21

22
                  On May 6th through 8th, 2020 Szanto sought conferral with all of

23   the many contra parties listed on the proof of service herein as to matters
24   related to the presentation of this NOTICE.
25

26               Szanto’s calls went to voice mail or message taking secretaries.
27   Szanto stated that he was asking for a return phone call to discuss the
28   matters addressed herein. Szanto sought actually to speak with counsel.
     16-33185                NOTICE – DEMAND FOR RETURN OF ESTATE ASSETS                     – p. 1




                           Case 16-33185-pcm7              Doc 970         Filed 05/11/20
     Since those calls made by Szanto, no counsel has called, nor even tried to
 1
     call Szanto.
 2

 3
                     Therefore, Szanto has sought conferral so as to discuss the
 4
     issues to be presented herein, but has been unsuccessful in discussion of
 5

 6
     the matter at issue.

 7

 8                I certify under penalty of perjury under the laws of the United
 9   States, that the foregoing is true and correct. Signed at Irvine CA.
10

11

12              DATED May 11, 2020 /s/ Signed electronically Peter Szanto
13

14

15

16
                                           2. Notice
17

18
                  To the Bankruptcy court, the various trustees, the creditors, their
19
     counsel and any / all other persons or entities with an interest in this cause,
20
     please take NOTICE.
21

22

23

24                Peter Szanto herewith and hereby makes demand for the return

25   of ALL his Bankruptcy estate’s assets currently under the control of the
26   Bankruptcy court and / or Trustee Amborn and / or Trustee Arnot and / or
27   Gary Blackledge and / or any other person or entity in possession or control
28   of any property or assets seized from Peter Szanto in these proceedings.
     16-33185               NOTICE – DEMAND FOR RETURN OF ESTATE ASSETS             – p. 2




                          Case 16-33185-pcm7   Doc 970   Filed 05/11/20
                  Susan Szanto has appointed Peter Szanto her attorney in fact to
 1
     retrieve Susan Szanto’s separate property which has been impermissibly
 2

 3
     seized and improperly co-mingled with Peter Szanto’s Bankruptcy estate in

 4
     this Bankruptcy court.

 5
                  Peter Szanto herewith and hereby makes demand for the return
 6
     of ALL Peter Szanto Bankruptcy estate’s assets which have been co-
 7
     mingled with separate property marital estate assets and property of Susan
 8
     Szanto which are currently under the control of the Bankruptcy court and /
 9
     or Trustee Amborn and / or Trustee Arnot and / or Gary Blackledge and / or
10
     any other person or entity in possession or control of any property or assets
11

12
     seized from Susan Szanto in these proceedings.

13

14
                                                       3. Facts
15

16
                  The fundamental purpose of all Bankruptcy law is to provide to
17
     debtors a discharge of their debts and obligations.
18

19

20

21                Unbeknownst to Peter Szanto, the fact that Judge McKittrick
22   would deny him a discharge and expropriate, all of Szanto’s money,
23   property and assets was already known to Judge McKittrick the moment
24   Szanto walked into McKittrick’s court in 2016.1
25

26    ‘1. Apparently Judge McKittrick has negative perceptions of persons who have sought Bankruptcy relief
     more than once. And the fact that Szanto, assisted by counsel, pursued Bankruptcy relief in the wrong venue
27   twice in 2013, thus causing dismissal, was fatal to grant of discharge, ab initio, to the present Bankruptcy in

28   Oregon.

     16-33185                   NOTICE – DEMAND FOR RETURN OF ESTATE ASSETS                                 – p. 3




                             Case 16-33185-pcm7             Doc 970       Filed 05/11/20
                    The degradation and humiliation commencing from the time of
 1
     Szanto’s 1st encounter with McKittrick: being asked how to pronounce his
 2

 3
     name --- HAS BEEN STRAIGHTFORWARD ABUSIVE AND OFFENSIVE.2
     ‘
 4

 5                   McKittrick has intentionally inflicted heinous and merciless
 6   emotional distress upon terminally ill Szanto by making decisions based
 7   on demeanor. There is no standard of demeanor assessment in United
 8
     States law. There is no science of demeanor-ology. No U.S. Supreme
 9
     Court decision has ever been based on a decision of whether one litigant’s
10
     demeanor was better than that of another.
11

12
                     Judge McKittrick basing decisions by assessing demeanor is just
13
     his own personal jingoistic silly nonsense which just translates into
14
     making decisions based purely on disdain and hatred of Peter Szanto.
15

16
                    Now, in the 5th year of Peter Szanto’s Bankruptcy annihilation,
17

18
     Judge McKittrick has unsurprisingly denied Peter Szanto a Bankruptcy

19
     discharge.

20

21                     For this reason, this Bankruptcy no longer has any purpose
22   other than the continuing transfer of Susan and Peter Szanto’s money,
23   property and other assets to persons deemed worthy to receive those
24   assets and property by Judge McKittrick, irrespective of truth, justice or law.
25       ‘2. Of all the millions of litigants and thousands of state and Federal judges in this country and Szanto’s
     clerkships for various judges and justices during the last 50 years, Szanto has neither seen, read nor heard
26   of any judge asking a litigant to pronounce his name. Indeed, considering the resources available to Federal

27   judges, 1 call to PSU, OSU or UO would have provided an army of linguists to pronounce Szanto’s name and
     give guidance that the 3rd most common Hungarian name was not subversive nor required a call to the INS.
28
     16-33185                      NOTICE – DEMAND FOR RETURN OF ESTATE ASSETS                                 – p. 4




                                Case 16-33185-pcm7             Doc 970       Filed 05/11/20
                Thereupon , Peter Szanto demands return of the $2,342,902.00
 1
     of money and property belonging to Susan Szanto and Peter Szanto which
 2

 3
     are now in the possession, control and dominion of the Bankruptcy court

 4
     and / or Trustee Amborn and / or Trustee Arnot and / or Gary Blackledge

 5   and / or any other person or entity in possession or control of any property
 6   or assets belonging to Peter Szanto.
 7

 8              Respectfully,
 9

10

11                DATED 11 May 2020 /s/signed electronically Peter Szanto
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     16-33185           NOTICE – DEMAND FOR RETURN OF ESTATE ASSETS         – p. 5




                      Case 16-33185-pcm7    Doc 970   Filed 05/11/20
 1
                               PROOF OF SERVICE
 2
                  My name is Maquisha Reynolds, I am over 21 years of age and not
 3
     a party to the within action. My business address is PO Box 14894, Irvine CA
 4
     92623. On the date indicated below, I personally served the within:
 5
                                            NOTICE
 6                on the following by placing in postage pre-paid envelopes of the
 7   within document and mailing same to:
 8   a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
 9   b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
10   c. JPMorgan Chase Bank, represented by:
11                             Gadi Shahak c/o Shapiro & Sutherland
12                1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
13   d. Bank of America, c/o McCarthy & Holthus 920 SW 3 Av., Portland OR 97204
                                                               rd



14   e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
15   f. Chapter 7 Trustee, C. Amborn, PO Box 580, Medford OR 97502
16   g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
17   h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
18
     i. Danny Ong, 9 Straits View #06-07, Marina One West Tower Singapore 018937
19

20

21    I declare under penalty of perjury under the laws of the United States that the
22   foregoing is true and correct. Signed at Irvine CA.
23
                Dated 5/11/ 2020     /s/ signed electronically M. Reynolds
24

25

26

27

28
     16-33185             NOTICE – DEMAND FOR RETURN OF ESTATE ASSETS                 – p. 6




                       Case 16-33185-pcm7      Doc 970     Filed 05/11/20
